DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references (¶ [0051] article by Gaemperli et al.) in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Additionally, Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10, 13 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the inner diameter" in the claim. For the purpose of this Office action, claim 10 will be further discussed with the understanding it is dependent on claim 9, which provides proper antecedent basis for the above-noted term. 
Regarding claim 13, the claim contains the trademark/trade name PEBAX®. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe  distal tip member material and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/022919 A1 (Abunassar) in view of US 2017/0080178 A1 (O'Connell).
Regarding claims 1 and 21, Abunassar teaches/suggests a delivery system for a fixation device, comprising:
a guide catheter (guide catheter 104, 204, 304, 404, 504, etc.) comprising a proximal end portion having a proximal end port (e.g., Fig. 1; end of catheter 104 near handle 110 comprising an opening to receive sleeve 106 and/or delivery catheter 108, as described in ¶ [0049]), a distal end portion having a distal end port (e.g., Fig. 1, opposite end of catheter 104 comprising an opening allowing extension of sleeve 106 and/or delivery catheter 108 therefrom), and an inner surface defining an inner lumen extending in fluid communication between the proximal end port and the distal end port (best illustrated in Fig. 2, surface of guide catheter 204 nearest sleeve 206);
a delivery catheter (sleeve 106, 206, 306 and/or delivery catheter 108, 208, 308) extending through the inner lumen of the guide catheter to define an annular space between an outer surface of the delivery catheter and the inner surface of the guide catheter (best illustrated in Fig. 2, annular space between inside wall of guide catheter 204 and sleeve 206/delivery catheter 208); and
a pressure sensor proximate the proximal end portion of the guide catheter in fluid communication with an interior lumen of the guide catheter to monitor fluid pressure within the annular space (¶ [0080] pressure sensor coupled to the proximal exit point, where it is in fluid communication with fluid at the distal exit point 556 via the interior lumen such that blood pressure at the distal exit point 556 is transmitted to the proximal exit point where it may be measured), 
wherein the distal end portion of the guide catheter includes at least one flow passage in fluid communication between an exterior of the distal end portion of the guide catheter and the interior lumen (distal exit point 556).
Abunassar discloses the flow passage is in communication with an interior lumen of the guide catheter, but does not expressly teach said interior lumen is the "inner lumen" as defined by the claim (i.e., lumen in which the delivery catheter is disposed). Accordingly, Abunassar does not expressly teach the pressure sensor is in fluid communication with the annular space of the inner lumen, or the flow passage is in fluid communication between an exterior of the distal end portion of the guide catheter and the annular space/inner lumen. 
O'Connell teaches/suggests a delivery system comprising a guide catheter (guide catheter and/or guide extension catheter 100) comprising an inner surface defining an inner lumen extending in fluid communication between a proximal end port and at least one distal end port (lumen 124; ¶ [0047] where perfusion openings provide blood flow, such that blood pressure at the distal end of the guide catheter 108 is transferred along the fluid column to the pressure sensor at the hub of the guide catheter 108); a delivery catheter extending through the inner lumen of the guide catheter to define an annular space between an outer surface of the delivery catheter and the inner surface of the guide catheter (¶ [0044] lumen 124 may receive interventional devices; ¶ [0069] where a pressure sensor measures the pressure at the hub of the guide catheter which is transferred though the column of blood in the guide catheter, indicating an annular space between the interventional device within the lumen, e.g., pressure wire 402, and guide catheter exists); a pressure sensor proximate the proximal end portion of the guide catheter in fluid communication with the annular space to monitor fluid pressure within the annular space (¶ [0069]), wherein the distal end portion of the guide catheter includes a plurality flow passages in fluid communication between an exterior of the distal end portion of the guide catheter and the annular space (perfusion openings; ¶ [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with the "interior lumen" used for pressure measurement comprising the annular space/inner lumen, and the at least one flow passage being in fluid communication between an exterior of the distal end portion of the guide catheter and the annular space as taught/suggested by O'Connell in order to eliminate the need to provide an additional/separate interior lumen in the guide catheter for blood pressure monitoring, thereby simplifying the system, and/or as a simple substitution of one interior lumen suitable for pressure monitoring for another to yield no more than predictable results. See MPEP 2143(I)(B).
Abunassar as modified does not teach the distal end portion of the guide catheter comprises a plurality of flow passages. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Abunassar with a plurality of flow passages because Applicant has not disclosed that any particular number of passages provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses any number, shape or dimensions may be selected for a desired flow (¶ [0053]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with one flow passage as explicitly illustrated by Abunassar because either arrangement permits fluid communication to the annular space for monitoring blood pressure. 
Alternatively/Additionally, as discussed above, O'Connell discloses a guide catheter with a plurality of flow passages including a number of flow openings (perfusion openings 106) defined through a wall of the guide catheter in fluid communication between the exterior of the distal end portion and the annular space (¶ [0047]; Figs. 2, 4-5, 7-16, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with a plurality of flow passages as taught and/or suggested by O'Connell in order to reduce dampening of the pressure wave in the guide catheter (O'Connell, ¶ [0002]). 
Regarding claim 3, Abunassar as modified teaches and/or suggests the system comprises a fixation device removably coupled to a distal end of the delivery catheter and configured for fixation to leaflets of a native valve (interventional device 102; ¶ [0044]; claims 94-100; etc.). 
Regarding claim 20, Abunassar as modified teaches/suggests the proximal end portion further comprises hemostasis valve to seal a proximal end of the annual space (¶ [0049]).
Regarding claim 22, Abunassar as modified teaches/suggests the distal end portion of the guide catheter comprises a braided reinforcement (¶ [0067]). 

Claim(s) 2, 4-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar in view of O'Connell as applied to claim(s) 1 above; or alternatively, over Abunassar in view of O'Connell as applied to claim(s) 1 above, and further in view of US 2019/0046761 A1 (Rogers).
Regarding claim 2, Abunassar as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the plurality of flow passages collectively have a total flow area between the exterior of the distal end portion and the annular space of between about 0.0021 in2 and 0.0031 in2. However, O'Connell discloses/suggests flow volume through the plurality of flow passages/openings may be optimized by the area, or size/shape, of the flow passages/openings (¶ [0055]). Alternatively/Additionally, Rogers similarly suggests total flow area between the exterior of the distal end portion and the annular space provides a quality which can be optimized (e.g., reducing dampening of the pressure wave and/or increasing accuracy of the blood pressure measurement) (¶ [0005], ¶ [0058], etc.). As O'Connell and/or Rogers teach/suggest total flow area provides a quality which can be optimized (e.g., permitting a desired total flow volume; reducing dampening of blood pressure wave, etc.), the specific claimed area range would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Regarding claims 4-6, Abunassar as modified teaches/suggests the limitations of claim 1, as discussed above. Abunassar as modified by O'Connell further suggests the plurality of flow passages comprise a number of, such as at least four, flow channels (i.e., perfusion openings 106, providing an opening or channel between the exterior of the guide catheter and the inner lumen) spaced about an (outer) perimeter of the distal end port, such as equally spaced about a perimeter of the distal end port (O'Connell, Figs. 2, 4-5, 7-16, etc.).
Alternatively/Additionally, Abunassar teaches and/or suggests a plurality of flow passages comprising a number of flow channels spaced about a perimeter of the distal end port (notches 446). Though Abunassar teaches the flow channels are provided as a keying mechanism to lock rotation of the delivery catheter and the guide catheter (¶ [0072]), and therefore does not expressly describe the features as "flow channels," one of ordinary skill in the art would readily appreciate that providing notches (grooves, channels, etc.) in the guide catheter provides an additional pathway for fluid flow. Abunassar further discloses/suggests, if an additional lumen is not required in the guide catheter (as is the case in the proposed modification of Abunassar in view of O'Connell discussed with respect to claim 1), four flow channels may be spaced equally about the perimeter of the distal end port (¶ [0075]). Rogers discloses a comparable system in which a pressure sensor proximate the proximal end portion of the guide catheter is in fluid communication with the space between the outer surface of a delivery/monitoring catheter and the inner surface of the guide catheter to monitor fluid pressure (e.g., ¶ [0002]). Rogers further discloses/suggests increasing the amount/volume of space between the inner surface of the guide catheter and the outer surface of the delivery/monitoring catheter reduces dampening of the pressure wave, increasing the accuracy of blood pressure measurements (¶ [0005], ¶ [0058]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar to utilize the suggested four equally spaced channels as flow channels in order to increase the amount/volume of the annular space between the inner surface of the guide catheter and the outer surface of the delivery catheter, thereby reducing dampening of the pressure wave and increasing the accuracy of blood pressure measurements, particularly when rotational locking of the catheters is not desired or required. See MPEP 2144(II).
Regarding claims 7 and 8, Abunassar as modified teaches/suggests the limitations of claim 4, as discussed above, and further teaches/suggests each flow channel has a width (O'Connell, throughout document, width of opening; Abunasser, Fig. 4D, width of notches 446) and a depth from the perimeter of the distal end port (Abunasser, Fig. 4D, depth of notches 446). Abunassar as modified is silent with respect to particular dimensions of the channels (notches), and therefore does not teach the specific claimed ranges for width and depth. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Abunassar with the flow channels/openings having the claimed dimensions because Applicant has not disclosed the claimed dimension range is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the claimed ranges are exemplary (¶ [0052]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with any dimension flow channels/openings that provide a sufficient or desired flow volume into the inner lumen/annular space because either arrangement would predictably reduce dampening of the pressure wave to enable accurate blood pressure measurement.
Alternatively/Additionally, O'Connell discloses and/or suggests the dimensions of the flow passages or openings may be optimized to provide a desired flow volume (¶ [0055]). Similarly, Rogers suggests the amount or dimensions of space provided between an outer surface of the delivery catheter and the inner surface of the guide catheter provides a quality which can be optimized (e.g., reducing dampening of the pressure wave and/or increasing accuracy of the blood pressure measurement) (¶ [0005], ¶ [0058], etc.). As O'Connell and/or Rogers teach/suggest total flow area provides a quality which can be optimized (e.g., providing desired total flow volume; reducing dampening of pressure wave, etc.), the specific dimension ranges would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Regarding claim 14, Abunassar as modified teaches and/or suggests the guide catheter is a steerable guide catheter comprising a steering mechanism including a plurality of cables extending a length of the guide catheter, the steering mechanism adapted to bend the distal end portion of the guide catheter in at least one reference plane (¶ [0047]; Fig. 1B; etc.). 

Claim(s) 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar in view of O'Connell as applied to claim(s) 4 above; or alternatively, over Abunassar in view of O'Connell and Rogers as applied to claim(s) 4 above, and further in view of US 2016/0367787 A1 (Van Hoven).
Regarding claims 9 and 10, Abunassar as modified teaches/suggests the limitations of claim 4, as discussed above, but does expressly teach the distal end port has an inner diameter between about 0.204 inches and about 0.209 inches substantially equal to an outer diameter along a distal end portion of the delivery catheter. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Abunassar with the distal end port having the claimed inner diameter substantially equal to an outer diameter along a distal end portion of the delivery catheter because Applicant has not disclosed the diameters being substantially equal or the claimed inner diameter range provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the distal end port having an inner diameter sufficient to receive the delivery catheter as taught/suggested by Abunassar because either arrangement would predictably enable translation of the delivery catheter within the guide catheter to a target location in the vasculature.
Alternatively/Additionally, Van Hoven teaches/suggests a similar system comprising a guide catheter (guide catheter 1000) having a distal end port (e.g., Fig. 4, port permitting extension of catheter 1020) and a delivery catheter (catheter 1020), wherein the distal end port has an inner diameter between about 0.204 inches and about 0.209 inches substantially equal to an outer diameter along a distal end portion of the delivery catheter (¶ [0048] where distal end 1026 preferably has an outer diameter in the range of approximately 0.035 in. to 0.280 in, which is substantially equal to the inner diameter of the distal end port of guide catheter 1000 as illustrated in, e.g., Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with the distal end port having an inner diameter between about 0.204 inches and about 0.209 inches and substantially equal to an outer diameter along a distal end portion of the delivery catheter as taught/suggested by Van Hoven in order to enable passage of the delivery catheter (Van Hoven, ¶ [0048]).
Regarding claim 11, Abunassar as modified teaches/suggests the distal end portion of the guide catheter includes a distal tip member having the distal end port and the flow channels defined therein (Fig. 5, soft tip 558 upon which the distal exit point 556, i.e., flow channel or opening, may be positioned). Alternatively/Additionally, assuming the claimed flow channels are intended to be limited to longitudinal channels along the length of the inner surface of the guide catheter (e.g., notches 446), Abunassar as discloses the guide catheter comprises a distal tip member having the distal end port (558), but does not expressly teach the flow channels are defined therein. Van Hoven teaches/suggests a comparable system comprising a guide catheter comprising a distal tip having a distal end port (e.g., Fig. 4, port permitting extension of catheter 1020) and plurality of channels defined therein (¶ [0061] where keyways 1402 may extend along the entire length of the outer guiding catheter 1020). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with the distal tip member having the distal end port and the flow channels defined therein as taught/suggested by Van Hoven in order to increase the annular space along the entire length of the guide catheter, enable providing a continuous fluid column along the entire length of the guide catheter, etc., to reduce dampening of the pressure wave, as discussed above with respect to claim 4. 
Regarding claims 15 and 16, Abunassar as modified teaches and/or suggests the limitations of claim 14, as discussed above, but does not expressly teach each flow channel is offset circumferentially about the perimeter of the distal end port from the reference plane. However, Abunassar teaches and/or suggests the plurality of cables that extend a length of the guide catheter are positioned in the at least one reference plane (e.g., Fig. 1B; ¶ [0050]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with each flow channel/openings being offset circumferentially about the perimeter of the distal end port from the reference plane as this would also offset the channels from the pull wires, providing unobstructed passage from an exterior of the distal end portion of the guide catheter and the annular space at each channel. Abunassar as modified does not expressly teach each flow channel/opening is offset circumferentially by about 45° from the reference plane. However, Abunassar discloses the plurality of cables may be positioned in two perpendicular reference planes (e.g., Fig. 4A, a first reference plane through top and bottom lumens 438 and a second reference plane through left and right lumens 438). One of ordinary skill in the art would readily appreciate that positioning the channels or openings approximately in the middle between each reference plane would provide a 45° offset circumferentially from each reference plane, and would avoid positioning channels/openings at the pull wire locations, as discussed respect to claim 15. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with each flow channel/opening being offset circumferentially by about 45° from the reference plane in order to offset the channels from the pull wires, particularly for embodiments comprising four pull wires as illustrated in Fig. 4A of Abunassar, providing unobstructed passage from an exterior of the distal end portion of the guide catheter and the annular space at each channel. Alternatively, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system of Abunassar with each flow channel being offset circumferentially by about 45° from the reference plane because Applicant has not disclosed the claimed offset provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant discloses a 45° offset as merely exemplary (¶ [0013]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with generally offsetting the channels circumferentially from the reference plane(s) because either arrangement would predictably provide unobstructed passages from an exterior of the distal end portion of the guide catheter and the annular space at each channel. 
Alternatively/Additionally, Van Hoven teaches/suggests a guide catheter comprising a steering mechanism including a plurality of cables extending a length of the guide catheter (pull wires, throughout document), the steering mechanism adapted to bend the distal end portion of the guide catheter in at least one reference plane (Fig. 1), wherein each channel is circumferentially offset by about 45° about the perimeter of the distal end port from the reference plane (Fig. 6A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with each flow channel being offset circumferentially by about 45°about the perimeter of the distal end port from the reference plane as taught/suggested by Van Hoven in order to avoid positioning channels at the pull wire locations, risking structural integrity of the guide catheter and/or as a simple substitution of suitable arrangement of channels and the plurality of cables for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar in view of O'Connell (or Abunassar in view of O'Connell, Rogers and Van Hoven) as applied to claim(s) 11 above, and further in view of US 2018/0193042 A1 (Wilson).
Regarding claims 12 and 13, Abunassar as modified teaches/suggests the limitations of claim 11, as discussed above, but does not expressly teach the distal tip member has durometer hardness measurement of 55D, or the distal tip member is made of a PEBAX material. However, Abunassar does disclose the tip is soft (¶ [0077]), and discloses PEBAX is a soft, atraumatic material (¶ [0082]). 
Wilson teaches and/or suggests a guide catheter comprising a distal tip, herein the distal tip member has durometer hardness measurement of 55D and is made of a PEBAX material (¶ [0085] where the unlined, soft material 407 forming the distal tip 406 can be a PEBAX material having a durometer of no more than about 40D, no more than about 35D, no more than about 62D, or no more than about 25D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with the distal tip having a durometer hardness measurement of 55D and being made of a PEBAX material as taught and/or suggested by Wilson as a simple substitution of one suitable material and hardness for the guide catheter distal tip for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abunassar in view of O'Connell as applied to claim(s) 1 above, and further in view of US 2004/0243057 A1 (Vinten-Johansen). 
Regarding claims 17-19, Abunassar as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the proximal end portion of the guide catheter further comprises a luer connector in fluid communication with the annular space, wherein the pressure sensor is removably connectable to the luer connector. 
Vinten-Johansen teaches/suggests a pressure-measuring catheter wherein the proximal end portion of the catheter comprises a luer connector in fluid communication with an interior lumen, wherein a pressure sensor/transducer is removably connectable to the luer connector (¶ [0024]; ¶ [0027]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Abunassar with the proximal end portion of the guide catheter further comprising a luer connector in fluid communication with the annular space, wherein the pressure sensor, such as a pressure transducer, being removably connectable to the luer connector as taught/suggested by Vinten-Johansen in order to provide a suitable mechanism for connecting a pressure sensor/transducer to the annular space/inner lumen (Vinten-Johansen, ¶ [0024], ¶ [0027]; Abunassar, ¶ [0080]; etc.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791